Case 3:19-cv-04238-MMC Document 1-8 Filed 07/23/19 Page 1 of 6




                EXHIBIT H
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                            Case 3:19-cv-04238-MMC Document 1-8 Filed 07/23/19 Page 2 of 6

                                                                                                                Send a Release                       


                    Vade Secure Launches
                    the Firs Native, AI-Based
                    Email Security Add-On for
                    Ofce 365
                    Solution delivers bes-in-class protection agains
                    phishing, spear phishing and malware; provides
                    Microsoft partners with a value-added, high-margin
                    solution for Ofce 365 clients




                    NEWS PROVIDED BY                                                         SHARE THIS ARTICLE
                    Vade Secure                                                                                                    
                    Jun 21, 2018, 08:00 ET




                    SAN FRANCISCO, June 21, 2018 /PRNewswire/ -- Today, Vade Secure, the global
                    leader in predictive email defense, announced a new ofering for Ofce 365
                    cusomers looking to enhance protection agains advanced phishing, spear
                    phishing, and malware attacks. Vade Secure for Ofce 365 is the only email
                    security solution that's fully integrated into Ofce 365, ofering a native user
                    experience and bes-in-class fltering accuracy powered by artifcial intelligence.


                    Value-Added Cloud Service for Microsoft Partners and MSPs
                    Vade Secure for Ofce 365 is closely aligned with Microsoft's partner-frs, cloud-frs
                    srategy. Built from the ground up with a cloud-native, API-based architecture, the
                    new ofering natively integrates with Ofce 365 and runs on Microsoft Azure,
                    providing Microsoft Partners, Cloud Solution Providers (CSPs), and Managed
                    Service Providers (MSPs) with a complementary, high-margin solution for their
                    Ofce 365 cusomers.


https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                            Case 3:19-cv-04238-MMC Document 1-8 Filed 07/23/19 Page 3 of 6


                    "As one of the larges global Microsoft CSPs, Crayon is at the forefront of helping
                    clients realize the benefts of Microsoft Ofce 365. At the same time, we recognize
                    that Ofce 365's dominant market share has made it a popular target for
                    cybercriminals," said Nabil Chebbi, Vice President Cloud Sales and Marketing
                    Enablement, Crayon Group. "We're impressed with Vade Secure's track record of
                    blocking advanced threats, and we're excited to add their solution for Ofce 365 to
                    our portfolio so that we can ofer our clients an easy, transparent, and efective way
                    to enhance their email protection."


                    Fully API-Based for a Native Ofce 365 User Experience
                    Gartner esimates that by 2020, 50 percent of Ofce 365 clients will use third-party
                    security solutions. Many traditional email security products are based on legacy
                    gateway architectures that render certain Ofce 365 security features inefective,
                    but Vade Secure's new, API-based solution integrates seamlessly with Ofce 365,
                    allowing organizations to augment native Ofce 365 security features, rather than
                    displace them.


                    Specifc benefts of Vade Secure's API-based architecture include:


                            Ease of deployment: With a few clicks, admins can authorize Vade Secure to
                            access their email fow and confgure their fltering policies—no MX record
                            changes required.
                            Native user experience: The solution is fully transparent, allowing end users
                            to continue using the familiar Ofce 365 interface, without a separate
                            quarantine.
                            Insider threat protection: Vade Secure scans internal messages sent
                            between employees to protect agains attacks originating within the
                            organization.


                    Predictive Defense Powered by Artifcial Intelligence
                    Vade Secure for Ofce 365 blocks advanced attacks from the frs email using
                    machine learning models that perform real-time behavioral analysis of the entire
                    email, including any URLs and attachments. Vade Secure leverages data from

https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                            Case 3:19-cv-04238-MMC Document 1-8 Filed 07/23/19 Page 4 of 6
                    more than 500 million inboxes around the world to feed its machine learning models
                    and ensure a bes-in-class catch rate.


                    Specifc AI and machine learning benefts include:


                            Anti-phishing: Vade Secure crawls suspicious URLs and pages in real time,
                            following any redirections to determine whether the fnal page is fraudulent.
                            The solution performs this analysis both when the message is received and
                            any time a user clicks.
                            Anti-spear phishing: Vade Secure builds an anonymous profle that
                            esablishes employees' normal communication patterns. Upon detecting
                            spoofng attempts, a fully cusomizable banner is displayed within the email
                            alerting the user.
                            Anti-malware and ransomware: Going beyond simply scanning
                            attachments, machine learning algorithms perform a comprehensive analysis
                            of the origin, content, and context of emails and their attachments to block
                            unknown, polymorphic malware.


                    "Hackers are increasingly targeting Ofce 365 users with email-based attacks as an
                    entry point to exploit data, fles, and contacts from other Ofce 365 apps," said
                    Adrien Gendre, Chief Solution Architect, Vade Secure. "While native Ofce 365
                    security catches mos spam and known threats, many organizations are
                    srengthening their defenses with a layered approach. Vade Secure for Ofce 365
                    complements tools like Exchange Online Protection, leveraging artifcial intelligence
                    to block advanced phishing, spear phishing, and malware attacks."


                    Experience the Power of Vade Secure for Ofce 365 at Microsoft Inspire
                    Vade Secure for Ofce 365 will be on display at Microsoft Inspire, which will take
                    place July 15-19, 2018 in Las Vegas, NV. Microsoft partners are encouraged to sop
                    by booth #1729 to see a demonsration of the new solution, as well as learn about
                    the benefts of joining the Vade Secure Partner Program.


                    Additional Resources


https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                            Case 3:19-cv-04238-MMC Document 1-8 Filed 07/23/19 Page 5 of 6


                            Learn more about Vade Secure for Ofce 365
                            Reques a free trial of Vade Secure for Ofce 365
                            Download the Vade Secure Partner Program Guide


                    About Vade Secure
                    Vade Secure is on a mission to make email safe, simple, and convenient. We
                    provide predictive email defense to more than 500 million inboxes worldwide
                    utilizing artifcial intelligence, machine learning, and data from our 24/7 global threat
                    centers. Vade Secure provides advanced protection agains the mos sophisicated
                    email scams such as phishing and spear phishing, malware and ransomware, and
                    is used by major ISPs, OEMs, SMBs, and enterprises worldwide. Vade Secure
                    continues to develop unique, patented technologies, emerging today as the only
                    Advanced Email Protection vendor.


                    To learn about Vade Secure's predictive email security solutions, visit
                    www.vadesecure.com.


                    Press Contact
                    SHIFT Communications for Vade Secure
                    Jenna Finn, Account Manager
                    T: (617) 779-1875
                    E: jfnn@shiftcomm.com


                    SOURCE Vade Secure


                    Related Links

                    https://www.vadesecure.com




                                                                      You jus read:



https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                                Case 3:19-cv-04238-MMC Document 1-8 Filed 07/23/19 Page 6 of 6

                       Vade Secure Launches the Firs
                       Native, AI-Based Email Security Add-
                       On for Ofce 365
                       NEWS PROVIDED BY                                                                      SHARE THIS ARTICLE
                       Vade Secure                                                                                                                         
                       Jun 21, 2018, 08:00 ET


                       https://www.prnewswire.com/news-releases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html




        Contact PR Newswire                        Products                                    About                                        My Services

         888-776-0942
          from 8 AM - 10 PM ET
                                                   Cision Communication
                                                   Cloud®
                                                                                               About PR Newswire
                                                                                               About Cision
                                                                                                                                            All New Releases
                                                                                                                                            Online Member Center
        Contact Us                                For Marketers                               Become a Publishing Partner                  ProfNet℠
                                                   For Public Relations                        Become a Channel Partner
                                                   For IR & Compliance                         Careers
                                                   For Agency
                                                   For Small Business                          Global Sites
                                                   All Products




        Terms of Use      Privacy Policy     Information Security Policy                        Copyright © 2019 PR Newswire Association LLC. All Rights Reserved. A
          Site Map      RSS      Cookie Settings                                                Cision company.




https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
